Fourth Court of Appeals
                                San Antonio, Texas
                                   November 17, 2021

                                   No. 04-21-00249-CR

                                  Stephen Ray BROWN,
                                        Appellant

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

                    From the 452nd District Court, Mason County, Texas
                                 Trial Court No. 204841
                      Honorable Robert Rey Hofmann, Judge Presiding


                                     ORDER

       On November 15, 2021, appellant filed a second motion for extension of time to file
appellant’s brief. The motion is GRANTED. Appellant’s brief must be filed no later than
December 15, 2021. Further requests for extensions of time will be disfavored.



                                                 _________________________________
                                                 Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court